Title: From Benjamin Franklin to David Hartley, 15 January 1782
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Jany. 15. 1782
I received a few Days since your Favour of the 2d. Instant, in which you tell me, that Mr. Alexander had informed you, “America was disposed to enter into a separate Treaty with great Britain.” I am persuaded that your strong Desire for Peace has misled you & occasioned your greatly misunderstanding Mr. Alexander, as I think it scarce possible he should have asserted a Thing so utterly void of Foundation. I remember that you have, as you say, often urged this on former Occasions, and that it always gave me more Disgust than my Friendship for you permitted me to express. But since you have now gone so far as to carry such a Proposition to Lord North as arising from us, it is necessary that I should be explicit with you, & tell you plainly that I never had such an Idea, and I believe there is not a Man in America, a few English Tories excepted, that would not spurn at the Thought of deserting a noble and generous Friend for the sake of a Truce with an unjust and cruel Enemy. I have again read over your conciliatory Bill, with the Manuscript Propositions that accompany it; and am concerned to find that one cannot give Vent to a simple Wish for Peace, a mere Sentiment of Humanity without having it interpreted as a Disposition to submit to any base Conditions that may be offered us rather than continue the War: For on no other Supposition could you propose to us a Truce of ten years, during which we are to engage not to assist France while you continue the War with her! A Truce too wherein nothing is to be mentioned that may weaken your Pretensions to Dominion over us, which you may therefore resume at the End of the Term, or at Pleasure; when we have so covered ourselves with Infamy by our Treachery to our first Friend, as that no other Nation can ever after be disposed to assist us. Believe me, my dear Friend, America has too much understanding and is too sensible of the Value of [the] World’s good Opinion to forfeit it all by such Perfidy: The Congress will never instruct their Commissioners to obtain a Peace on such ignominious Terms; and tho’ there can be few Things in which I should venture to disobey their Orders, yet if it were possible for them to give me such an Order as this, I certainly should refuse to act, I should instantly renounce their Commission, and banish myself for ever from so infamous a Country.
We are a little ambitious too of your Esteem, and as I think we have acquired some Share of it, by our Manner of making War with you, I trust we shall not hazard the Loss of it by consenting meanly to a dishonourable Peace.
Lord North was wise in demanding of you some authorised Acknowledgment of the Proposition from responsible Persons. He justly thought it too improbable to be rely’d on so as to lay it before the Privy Council. You can now inform him that the whole has been a Mistake, & that no such Proposition as that of a separate Peace has been, is, or is ever likely to be made by me, & I believe by no authorised Person whatever in behalf of America. You may farther, if you please, inform his Lordship, that Mr. Adams, Mr. Laurens, Mr. Jay & myself have long since been impowered by a special Commission to treat of Peace, whenever a Negociation shall be opened for that Purpose: But it must always be understood that [it] is to be in Conjunction with our Allies conformable to the solemn Treaties made with them.
You have my dear Friend, a strong Desire to promote Peace, and it is [a] most laudable & virtuous Desire. Permit me then to wish that you would in order to succeed as a Mediator, avoid such invidious Expressions as may have an Effect in preventing your Purpose. You tell me that no Stipulation for our Independence must be in the Treaty, because you verily believe (so deep is the Jealousy between England and France) that “England would fight for a Straw to the last Man and the last Shilling rather than be dictated to by France.” And again, that “the Nation would proceed to every Extremity rather than be brought to a formal Recognition of Independence at the haughty Command of France.” My dear Sir, if every Proposition of terms for Peace that may be made by one of the Parties at War is to be called and considered by the other as Dictating and a haughty Command, and for that Reason rejected with a Resolution of fighting to the last Man rather than agree to it, you see that in such Case no Treaty of Peace is possible. In Fact we began the War for Independence on your Government which we found tyrannical, & this before France had any thing to do with our Affairs; the Article in our Treaty, whereby the “two Parties engage that neither of them shall conclude either Truce or Peace with Great Britain without the formal Consent of the other first obtained; and mutually engage not to lay down his Arms until the Independence of the United States shall have been formally or tacitly assured by the Treaty or Treaties that shall terminate the War” was an Article inserted at our Instance, being in our Favour. And you see by the Article itself, that your great Difficulty may be easily got over, as a formal Acknowledgment of our Independence is not made necessary. But we hope by God’s help to enjoy it, and I suppose we shall fight for it as long as we are able. I do not make any Remarks on the other Propositions, because I think that unless they were made by Authority, the Discussion of them is unnecessary & may be inconvenient. The Supposition of our being disposed to make a separate Peace, I could not be silent upon, as it materially affected our Reputation & essential Interests. [If] I have been a little Warm on that offensive Point, reflect on your repeatedly urging it, and endeavour to excuse me. And whatever may be the Fate of our Poor Countries, let you & I die, as we have lived, in Peace with each other. Assuredly I continue, with great & sincere Esteem, my dear Friend, Your most affectionate
Mr. Hartley.
